Exhibit 10.7

EMPLOYEE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

This Employee Noncompetition, Nondisclosure and Developments Agreement (the
“Agreement”) is entered into by and between Sue Cammarata and Melinta
Therapeutics, Inc., its parents, affiliates and subsidiaries (the “Company”).

NOW THEREFORE, in consideration of my employment by the Company and of the
covenants herein, my employment with the Company, and for other good and
valuable consideration, I hereby covenant and agree as follows:

1. Best Efforts.

During the period of my employment by the Company, I shall devote my full time
and best efforts to the business of the Company, and I shall neither pursue any
business opportunity outside the Company nor take any position with any
organization other than the Company without the written approval of the Chief
Executive Officer or her designee.

2. Noncompetition.

During the period of my employment by the Company, I shall not, directly or
indirectly, alone or as a consultant, partner, officer, director, employee,
joint venturer, lender or stockholder of any entity, engage in any business or
activity that is in competition with the products or services being created,
developed, manufactured, marketed, distributed or sold by the Company in (a) the
State of Connecticut, (b) the States of New York, Massachusetts and Connecticut,
(c) the continental United States of America, (d) the United States and Europe
or (e) worldwide. For one year following the termination of my employment,
regardless of the reasons for my termination, I will refrain from management of
or participation in research programs at or on behalf of any entity in areas
related to antimicrobials or in areas related to specific chemical approaches or
series the Company is engaged in during my employment or in which the Company is
planning to engage or has in the past engaged. In the case of areas of business
unrelated to antimicrobials, for one year following the termination of my
employment, regardless of the reasons for my termination, I will refrain from
management of or participating in any such non-antimicrobial programs which are
under prosecution at the Company, in which the Company is planning to engage or
has in the past engaged in.

3. Nonsolicitation of Customers.

During the period of my employment by the Company and for one year following the
termination of my employment, regardless of the reasons for my termination, I
shall not, directly or indirectly, alone or as a consultant, partner, officer,
director, employee, joint venturer, lender or stockholder of any entity, solicit
or do business with any customer of the Company or any potential customer of the
Company (i) with whom I have had contact or (ii) about whom I obtained
information, or became familiar with through Confidential Information (as
defined in Paragraph 5), during the course of my employment with the Company.

        Sue 11/18/13

Initial and Date



--------------------------------------------------------------------------------

4. Nonsolicitation of Employees.

(a) During the period of my employment by the Company and for one year following
the termination of my employment, regardless of the reasons for the termination,
I will not, in any manner, hire or engage, or assist any company or business
organization by which I am employed or which is directly or indirectly
controlled by me to hire or engage, any person who is or was employed by the
Company (or is or was an agent, representative, contractor, project consultant
or consultant of the Company) at the time of my termination.

(b) During the period of my employment by the Company and for one year following
the termination of my employment, regardless of the reasons for the termination,
I will not, in any manner, solicit, recruit or induce, or assist any company or
business organization by which I am employed or which is directly or indirectly
controlled by me to solicit, recruit or induce, any person who is or was
employed by the Company (or is or was an agent, representative, contractor,
project consultant or consultant of the Company) at the time of my termination,
to leave his or her employment, relationship or engagement with the Company.

5. Nondisclosure.

I shall not at any time, whether during or after the termination of my
employment, reveal to any person or entity any Confidential Information except
to employees of the Company who need to know such Confidential Information for
the purposes of their employment, or as otherwise authorized by the Company in
writing. The term “Confidential Information” shall include any information
concerning the organization, business or finances of the Company or of any third
party which the Company is under an obligation to keep confidential that is
maintained by the Company as confidential. Such Confidential Information shall
include, but is not limited to, trade secrets or confidential information
respecting inventions, products, designs, methods, know-how, techniques,
systems, processes, specifications, blueprints, engineering data, software
programs, works of authorship, customer lists, customer information, financial
information, pricing information, personnel information, business plans,
projects, plans and proposals. I shall keep confidential all matters entrusted
to me and shall not use or attempt to use any Confidential Information except as
may be required in the ordinary course of performing my duties as an employee of
the Company, nor shall I use any Confidential Information in any manner which
may injure or cause loss or may be calculated to injure or cause loss to the
Company, whether directly or indirectly.

6. Assignment of Developments.

(a) If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development that (i) relates to the business of the Company or any customer of
or supplier to the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith;
or (ii) results from tasks assigned to me by the Company; or (iii) results from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, then all such Developments and the
benefits thereof are and shall immediately become the sole and absolute property
of the Company and its assigns, as

        Sue 11/18/13

Initial and Date

 

-2-



--------------------------------------------------------------------------------

works made for hire or otherwise. The term “Development” shall mean any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, trade secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright, trademark or
similar statutes (including, but not limited to, the Semiconductor Chip
Protection Act) or subject to analogous protection). I shall promptly disclose
to the Company (or any persons designated by it) each such Development. I hereby
assign all rights (including, but not limited to, rights to inventions,
patentable subject matter, copyrights and trademarks) I may have or may acquire
in the Developments and all benefits and/or rights resulting therefrom to the
Company and its assigns without further compensation and shall communicate,
without cost or delay, and without disclosing to others the same, all available
information relating thereto (with all necessary plans and models) to the
Company.

(b) Excluded Developments. I represent that the Developments identified in the
Appendix, if any, attached hereto comprise all the Developments that I have made
or conceived prior to my employment by the Company and that are owned or
controlled by me, which Developments are excluded from this Agreement. I
understand that it is only necessary to list the title of such Developments and
the purpose thereof but not details of the Development itself. If no
Developments are identified in the Appendix, it will be deemed that there are no
such exclusions.

7. Further Assurances.

I shall, during my employment and at any time thereafter, at the request and
cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized officers may
reasonably require:

(a) to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same; and

(b) to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection.

If the Company is unable, after reasonable effort, to secure my signature on any
application for patent, copyright, trademark or other analogous protection or
other documents regarding any legal protection relating to a Development,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by me.

        Sue 11/18/13

Initial and Date

 

-3-



--------------------------------------------------------------------------------

8. Employment At Will.

I understand that this Agreement does not constitute an implied or written
employment contract and that my employment with the Company is on an “at-will”
basis. Accordingly, I understand that either the Company or I may terminate my
employment at any time, for any or no reason, with or without prior notice.

9. Severability.

I hereby agree that each provision and the subparts of each provision herein
shall be treated as separate and independent clauses, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses of the Agreement. Moreover, if one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear. I hereby further
agree that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

10. Amendments; Waiver.

Any amendment to or modification of this Agreement, or any waiver of any
provision hereof, shall be in writing and signed by the Company. Any waiver by
the Company of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach of such provision or any other
provision hereof.

11. Survival.

This agreement shall be effective as of the date entered below. My obligations
under this Agreement shall survive the termination of my employment regardless
of the manner of such termination and shall be binding upon my heirs, executors,
administrators and legal representatives.

12. Assignment.

The Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns. I may not assign this
Agreement.

13. Representations.

(a) I represent that my employment with the Company and my performance of all of
the terms of this Agreement do not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I shall not
enter into, any agreement either written or oral in conflict herewith. I agree
that in the course of my employment with the Company, if the Company requests
that I undertake activities that will cause me to use Confidential Information
of my prior employer, I will inform the Company of that fact.

        Sue 11/18/13

Initial and Date

 

-4-



--------------------------------------------------------------------------------

(b) I agree that the restrictions set forth in paragraph 2 hereof are reasonable
and necessary to protect specific business interests of the Company. I agree
that any breach of this Agreement by me will cause irreparable damage to the
Company and that in the event of such breach the Company shall have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent the violation of my obligations hereunder.
The Company may apply for such injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond or other security.

14. Governing Law; Forum Selection Clause.

This Agreement and any claims arising out of this Agreement (or any other claims
arising out of the relationship between the parties) shall be governed by and
construed in accordance with the laws of the State of Connecticut and shall in
all respects be interpreted, enforced and governed under the internal and
domestic laws of such state, without giving effect to the principles of
conflicts of laws of such state. Any claims or legal actions by one party
against the other shall be commenced and maintained in any state or federal
court located in such state, and I hereby submit to the jurisdiction and venue
of any such court.

15. Entire Agreement.

This Agreement sets forth the complete, sole and entire agreement between the
parties on the subject matter herein and supersedes any and all other
agreements, negotiations, discussions, proposals, or understandings, whether
oral or written, previously entered into, discussed or considered by the
parties.

        Sue 11/18/13

Initial and Date

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as a sealed
instrument as of the date written below.

 

/s/ Sue Cammarata

Signature

Sue Cammarata

Name (Please Print)

Address: 630 N. State St. # 1106

               Chicago IL

 

Date: 11/20/13

 

-6-